


FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This First Amendment to Loan and Security Agreement is dated as of May 29, 2015
(the “Amendment”), by and between COMERICA BANK (“Bank”), ROKA BIOSCIENCE, INC.
(“Borrower”).
RECITALS
A.     Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of November 21, 2013 (as the same may from time to time be amended,
modified, supplemented, or restated, the “Agreement”). Borrower and Bank are
parties to that certain Prime Referenced Rate Addendum to Loan and Security
Agreement dated as of November 21, 2013, as amended from time to time (the
“Pricing Addendum”).
B.     Borrower and Bank have agreed to amend the Agreement in accordance with
the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.The following definitions are each hereby added to, or amended in as the case
may be, Exhibit A as referenced in Section 1.1 of the Agreement to read as
follows:
“Cash Milestone” means Borrower maintains a balance of unrestricted cash and/or
marketable
securities at Bank equal to at least Thirty Million Dollars ($30,000,000).
        


“Credit Extension” means the Growth Capital Advance, the Growth Capital II
Advance, or any other extension of credit by Bank to or for the benefit of
Borrower hereunder.


“Equity Milestone” means Borrower has received, during Borrower’s fiscal year
2016, net cash proceeds (excluding amounts received upon conversion or
cancellation of any indebtedness) in an aggregate amount equal to at least
Twenty Million Dollars ($20,000,000) from the sale of new equity securities to
investors satisfactory to Bank.
  
“First Amendment Date” means May 29, 2015.
        “Growth Capital II Advance” means the cash advance made under the Growth
Capital II Line pursuant to Section 2.1(c).
“Growth Capital II Final Payment” has the meaning assigned in Section 2.1 (c).
“Growth Capital II Line” means a Credit Extension of up to Ten Million Dollars
($10,000,000).
“Growth Capital II Maturity Date” means June 1, 2018 provided however that if
Borrower elects the Cash at Bank Option pursuant to Section 2.1 (c)(iii)(a) then
the “Growth Capital II Maturity Date” shall be January 1, 2018.
“Growth Capital II Prepayment Premium” has the meaning assigned in Section 2.1
(c).
“Triplepoint” means Triplepoint Capital, or any of its successors or affiliates.


2.A new Section 2.1(c) is hereby added to the Agreement to read as follows:
(c) Growth Capital II Advance.
(i)Availability. Subject to and upon the terms and conditions of this Agreement,
Bank agrees to make a Growth Capital II Advance to Borrower. Borrower shall
request the Growth Capital II Advance on the First Amendment Date in an amount
equal to the Growth Capital II Line. Borrower shall use the initial proceeds of
the Growth




--------------------------------------------------------------------------------




Capital II Advance to (i) repay all Growth Capital Advances and any other
amounts owing under the Agreement as of the First Amendment Date, and (ii) to
repay in full all amounts owing to Triplepoint.
(ii)Interest. Interest shall accrue from the date of the Growth Capital II
Advance at the rate specified in the Pricing Addendum, and shall be payable
monthly in accordance with Section 2.3(b) and the terms set forth in the Pricing
Addendum.
(iii)Repayment. Any portion of the Growth Capital II Advance that is outstanding
on December 31, 2015 shall be payable in equal monthly installments of
principal, plus all accrued interest, beginning on January 1, 2016, and
continuing on the same day of each month thereafter through the Growth Capital
II Maturity Date at which time the Growth Capital II Advance shall be
immediately due and payable, together with any other amount due under this
Agreement. Notwithstanding the preceding sentence:
a)if Borrower meets the Cash Milestone as of December 31, 2015 and Borrower has
paid and continues to pay all debts including accounts payable as they come due
in the ordinary course of business, Borrower shall have the option, upon three
(3) Business Days prior written notice to Bank which notice shall be
irrevocable, to extend the interest only period and shorten the term of
repayment (the “Cash at Bank Option”) such that any portion of the Growth
Capital II Advance that is outstanding on March 31, 2016 shall be payable in
equal monthly installments of principal, plus all accrued interest, beginning on
April 1, 2016, and continuing on the same day of each month thereafter through
January 1, 2018 at which time the Growth Capital II Advance shall be immediately
due and payable, together with any other amount due under this Agreement;
b) if Borrower elects the Cash at Bank Option and meets the Equity Milestone
prior to March 31, 2016, any portion of the Growth Capital II Advance that is
outstanding on March 31, 2016 shall be payable in equal monthly installments of
principal, plus all accrued interest, beginning on April 1, 2016 and continuing
on the same day of each month thereafter through June 1, 2018 at which time the
Growth Capital II Advance shall be immediately due and payable, together with
any other amount due under this Agreement. Once repaid, the Growth Capital
Advance may not be reborrowed; and
c)if Borrower elects the Cash at Bank Option and meets the Equity Milestone on
or after March 31, 2016, any portion of the Growth Capital II Advance that is
outstanding on the date that Borrower meets the Equity Milestone (the “Equity
Amorization Date”) shall be payable in equal monthly installments of principal,
plus all accrued interest, beginning on the first day of the month immediately
following the Equity Amorization Date and continuing on the same day of each
month thereafter through June 1, 2018 at which time the Growth Capital II
Advance shall be immediately due and payable, together with any other amount due
under this Agreement.
Once repaid, the Growth Capital Advance may not be reborrowed.
(iv)Prepayment. So long as no Event of Default has occurred and is continuing,
Borrower shall have the option to prepay all, or any part, of the Growth Capital
II Advance advanced by Bank under this Agreement in the inverse order of
maturity, provided Borrower (i) delivers written notice to Bank of its election
to prepay the Growth Capital II Advance at least fifteen (15) days prior to such
prepayment, and (ii) pays, on the date of such prepayment: (A) a prepayment
premium equal to two percent (2.0%) of the amount prepaid if the prepayment is
made on or before the first anniversary of First Amendment Date (the “Growth
Capital II Prepayment Premium”); and (B) all accrued and unpaid interest with
respect to the Growth Capital II Advance through the date the prepayment is made
and all unpaid principal with respect to the Growth Capital II Advance; and
(C) the Growth Capital II Final Payment and all other sums, if any, that shall
have become due and payable under this Agreement, including interest at the
default rate with respect to any past due amounts. Borrower shall pay the Growth
Capital II Prepayment Premium upon the acceleration of the Obligations by Bank
or if this Agreement is terminated by Bank upon the occurrence of an Event of
Default.
(v)Growth Capital II Final Payment. Borrower shall pay to Bank the Growth
Capital II Final Payment in accordance with Section 2.5(b).
(vi)Request. Borrower shall notify Bank of its request for the Growth Capital II
Advance (which notice shall be irrevocable) by facsimile transmission on May 29,
2015. Such notice shall be substantially in the form of Exhibit C. The notice
shall be signed by a Responsible Officer or its designee. Bank shall be entitled
to rely on any facsimile or telephonic notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance.


3.A new Section 2.3(a)(ii) is hereby added to the Agreement to read as follows:
(ii)    Growth Capital II Advances. The Growth Capital II Advance shall bear
interest, on the outstanding daily balance thereof, on the terms set forth in
the Pricing Addendum.
        




--------------------------------------------------------------------------------




4.Section 2.5(b) of the Agreement is amended to read as follows:
(a)Final Payment. On the earlier of (i) the Growth Capital II Maturity Date or
(ii) the prepayment, acceleration or termination of the Growth Capital II Line
or this Agreement, in addition to the outstanding principal, accrued and unpaid
interest, and all other amounts due on such date with respect to the Growth
Capital II Line (including the Growth Capital II Prepayment Premium in
accordance with the terms of this Agreement, pro-rated for any partial
prepayment), an amount equal to Forty Thousand Dollars ($40,000) (the “Growth
Capital II Final Payment”); and


5.Section 6.7 of the Agreement is amended to read as follows:
6.7.    Minimum Cash at Bank. Borrower shall maintain at all time a balance of
unrestricted cash and/or marketable securities at Bank equal to at least Five
Million Dollars ($5,000,000).
6.A new Section 7.13 is added to the Agreement to read as follows:
7.13    Triplepoint Indebtedness and Liens. Borrower shall repay all
Indebtedness owing to Triplepoint on the First Amendment Date and shall not
permit any Indebtedness to be owing to Triplepoint after the First Amendment
Date. Borrower shall cause all Liens and control agreements in favor of
Triplepoint to be terminated and released within three (3) Business Days of the
First Amendment Date.
7.Section 1(a) of the Pricing Addendum is hereby amended to read as follows:
a.    “Applicable Margin” means 3.15% provided however that if Borrower elects
the Cash at Bank Option pursuant to Section 2.1(c)(iii) of the Agreement, the
“Applicable Margin” shall thereafter mean 3.40%.
8.Any breach by Borrower of a representation or warranty contained in any
warrant to purchase stock, as amended, shall constitute an Event of Default
under the Agreement.


9.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.


10.Borrower represents and warrants that (i) the representations and warranties
contained in the Agreement and the Loan Documents are true and correct in all
material respects as of the date of this Amendment (except with respect to those
representations and warranties expressly referring to a specific date, which
shall be true and correct in all material respects as of such date), and (ii)
that no Event of Default has occurred and is continuing.


11.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


12.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
(a)this Amendment, duly executed by Borrower;
(b)corporation resolutions and incumbency certification, duly executed by
Borrower;
(c)a payoff letter, duly executed by Triplepoint Capital LLC;
(d)Account Control Agreement (Comerica Securities, Inc.);
(e)Bailee Waiver (Grand Prairie, Texas);
(f)Warrant to Purchase Stock;
(g)First Amendment to Warrant to Purchase Stock;
(h)a commitment fee equal to Fifty Thousand Dollars ($50,000) (receipt of which
Bank acknowledges), plus an amount equal to all Bank Expenses incurred through
the date of this Amendment; and
(i)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURES FOLLOW]
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
ROKA BIOSCIENCE, INC.


 
By:
/s/ Steven Sobieski
 
Name:
Steven Sobieski
 
Title:
Senior Vice President and Chief Financial Officer



 
COMERICA BANK
 
By:
/s/ Jeff Chapman
 
Name:
Jeff Chapman
 
Title:
SVP











